Case 2:16-cv-07349-JVS-AGR Document 307-3 Filed 04/06/20 Page 1 of 5 Page ID
                                 #:10917




                 EXHIBIT A
             Case 2:16-cv-07349-JVS-AGR Document 307-3 Filed 04/06/20 Page 2 of 5 Page ID
TRIALEDGE, LLC on Harvest                                                               2/4/20, 11(26 AM
                                              #:10918
                                                                                                          INVOICE
                                                                                                 From     TRIALEDGE, LLC
                                                                                                          1925 Century Park East
                                                                                                          Suite 1700
                                                                                                          Los Angeles, CA 90067



     Invoice #          1537                                                                Invoice For   Spex (Russ August & Kabat)
     Issue Date         02/02/2020

     Due Date           02/02/2020 (upon receipt)

     Client/Matter      RAK (SPEX) / SPEX v. Apricorn




     Description                                                                                                   Hours             Amount

     12/20/2019 - Design Consulting / Erin Doyle: Diagram cleanup                                                   0.50            $112.50


     01/10/2020 - Design Consulting / Erin Doyle: Call to discuss graphics                                          5.40           $1,215.00


     01/10/2020 - Design Consulting / Sarah Southwell: meeting with Paul. preparing slides for opening              8.30           $1,867.50


     01/13/2020 - Design Consulting / Erin Doyle: Preparation of slides for trial                                   8.20           $1,845.00


     01/13/2020 - Design Consulting / Sarah Southwell: preparing slides for opening                                 7.60           $1,710.00


     01/14/2020 - Design Consulting / Erin Doyle: Preparation of slides for trial                                   6.50           $1,462.50


     01/14/2020 - Design Consulting / Sarah Southwell: preparing slides for opening                                 7.80           $1,755.00


     01/15/2020 - Design Consulting / Erin Doyle: Preparation of slides for trial                                   7.70           $1,732.50


     01/15/2020 - Design Consulting / Sarah Southwell: preparing slides for opening                                 8.10           $1,822.50


     01/16/2020 - Design Consulting / Erin Doyle: Preparation of slides for trial                                   7.50           $1,687.50


     01/16/2020 - Design Consulting / Sarah Southwell: preparing slides for opening                                 7.50           $1,687.50


     01/17/2020 - Design Consulting / Erin Doyle: Preparation of slides for trial                                   4.90           $1,102.50


     01/17/2020 - Design Consulting / Sarah Southwell: preparing slides for opening                                 7.50           $1,687.50


     01/22/2020 - Design Consulting / Erin Doyle: Preparation of slides for trial                                   4.40            $990.00


     01/23/2020 - Design Consulting / Sarah Southwell: Preparing slides for opening at RAK oﬃce                   10.50            $2,362.50


     01/24/2020 - Design Consulting / Sarah Southwell: Preparing slides for opening at RAK oﬃce                   10.70            $2,407.50

https://trialedge.harvestapp.com/client/invoices/72caefddd16b310062e530789c5808ebc1caecbc                                              Page 1 of 2
             Case 2:16-cv-07349-JVS-AGR Document 307-3 Filed 04/06/20 Page 3 of 5 Page ID
TRIALEDGE, LLC on Harvest                                                               2/4/20, 11(26 AM
                                              #:10919

     01/24/2020 - Design Consulting / Erin Doyle: Travel to Santa Ana                                      7.00      $1,575.00


     COURTESY - Non-local air travel waived for local (LA/OC) trials                                      -7.00     -$1,575.00


     01/25/2020 - Design Consulting / Erin Doyle: onsite trial prep                                        8.60      $1,935.00


     01/25/2020 - Consulting / Jeremiah Kelman: On site support in war room                                2.00       $450.00


     01/26/2020 - Design Consulting / Erin Doyle: On site trial prep                                      13.60      $3,060.00


     01/26/2020 - Consulting / Jeremiah Kelman: On site graphics support in war room                      15.10      $3,397.50


     01/27/2020 - Design Consulting / Erin Doyle: On site trial prep                                      16.40      $3,690.00


     01/27/2020 - Consulting / Jeremiah Kelman: On site graphics preparation in war room                  15.30      $3,442.50


     01/28/2020 - Consulting / Jeremiah Kelman: on site trial prep                                        17.00      $3,825.00


     01/28/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                       16.10      $3,622.50


     01/29/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                       13.50      $3,037.50


     01/29/2020 - Consulting / Jeremiah Kelman: On site graphics prep in war room                         13.60      $3,060.00


     01/30/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                       14.40      $3,240.00


     01/30/2020 - Consulting / Jeremiah Kelman: On site graphics support at trial and war room            12.50      $2,812.50


     01/31/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                        8.10      $1,822.50


     01/31/2020 - Consulting / Jeremiah Kelman: On site graphics support in war room and at trial         10.00      $2,250.00


     COURTESY - RAK Preferred IP Rates: 2 hours senior time comp                                          -2.00      -$450.00


                                                                                                    Amount Due    $64,642.50




https://trialedge.harvestapp.com/client/invoices/72caefddd16b310062e530789c5808ebc1caecbc                                Page 2 of 2
      Case 2:16-cv-07349-JVS-AGR Document 307-3 Filed 04/06/20 Page 4 of 5 Page ID
                                       #:10920
                                                                                                    INVOICE
                                                                                           From     TRIALEDGE, LLC
                                                                                                    1925 Century Park East
                                                                                                    Suite 1700
                                                                                                    Los Angeles, CA 90067




Invoice #          1540                                                               Invoice For   Spex (Russ August & Kabat)
Issue Date         02/10/2020

Due Date           02/10/2020 (upon receipt)

Client/Matter      Spex / Apricorn




Description                                                                                                  Hours              Amount

02/01/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                                6.00           $1,470.00


02/01/2020 - Consulting / Jeremiah Kelman: On site graphics in war room                                       6.00           $1,350.00


02/02/2020 - Consulting / Jeremiah Kelman                                                                     9.00           $2,025.00


02/02/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                               13.50           $3,307.50


02/03/2020 - Design Consulting / Erin Doyle: On-site trial prep                                              13.80           $3,381.00


02/03/2020 - Design Consulting / Jeremiah Kelman                                                             13.00           $2,925.00


02/04/2020 - Design Consulting / Erin Doyle: Onsite trial prep                                               10.20           $2,499.00


02/04/2020 - Design Consulting / Jeremiah Kelman: On site graphics support at trial and war room             11.00           $2,475.00


02/05/2020 - Design Consulting / Erin Doyle: On site trial prep                                              13.50           $3,307.50


02/05/2020 - Consulting / Jeremiah Kelman: on site trial prep                                                13.00           $2,925.00


02/06/2020 - Design Consulting / Erin Doyle: Onsite trial prep (closing prep night)                          23.40           $5,733.00


02/06/2020 - Consulting / Jeremiah Kelman: on site trial prep; closing graphics                              15.70           $3,532.50


02/07/2020 - Consulting / Jeremiah Kelman: On site graphics; closing graphics                                10.00           $2,250.00


Expense - Printing - 36x48 Boards                                                                             8.00           $1,600.00


Expense - Printing - Board Deliveries to OC                                                                   1.00             $200.00


Expense - Printing - 36x60 Boards                                                                             9.00           $2,250.00


Courtesy - board reprint to smaller size                                                                      1.00           -$1,000.00


                                                                  Page 1 of 2
     Case 2:16-cv-07349-JVS-AGR Document 307-3 Filed 04/06/20 Page 5 of 5 Page ID
                                      #:10921
Expense: Misc. meals, coffee, snacks for graphics team 1/25-2/6                   1.00       $848.42


                                                                           Amount Due    $41,078.92




                                                             Page 2 of 2
